Cag

— dLowe,and SOUNSON, =

Dy
fs. failure to. provi de medical LAVe for the. pl Pp load Hs hunken_hand,
a).
|gave & Discovery Deadline of September, HAOM

3)

Y)

TRUNG VANLE,GRETG, 7 oe oo

Jewtyy. of a Order com elliag 4
| discovery. requests. Thefallaaing wil WI show jord.causes

e 2:18-cv-00522-JLB-MRM Document 91 Filed 07/22/20 Page 1 of 3 PagelD 288

FILED = LEGAL many
UNITED STATES DISTRICT COURT a Wa
 mrpoceprsrecct of bees Pe 89 Yl __

_ FORTMEYERS, DIVRREORE are ees to

rik THY Sa r

 

 

WILLTAM WESTERVELT,
: Plaintiff,

 

_. | Case Not d:[8-cu- Sda-FIM-38 MUM _

 

 

 

 Delendontsy

 

 

(COMES NOW, Plaintitl Willion Westewelt aco sey. pcan to Rule. 37
[Fed R. Civ 8 and capectl feq fps: sts. Wes He

orale Court for an _

ej Def pris tony te bey comply wi h

 

 

This is.a deliberate. indifference. action. acising -outol the defen dew

 

 

 

On 3113 4020, this Court issued a. Sehedul wing. Order... which it

 

 

On June \\* “2020, the. Piatt undey Ry Rule 36 fed.&. Liv req este
Admissions and ander Rule 33 and 34 Fed.R Gin P. request ed
ANS Wes to In tertoga: OYLES AY\c production or € document S4.

 

 

The thicty (36 Ne any time drome has since ela lapsed. and none. of.
the requested | idted a be ras. been answered ov. respond ded. _
to in any wow, (see. attachments ‘Aand i ee

WHERE RORE , Plaintifé respectfully requests this Honorable. Couct. for.

lan entey of a a Order compelling Hye, Defendan: S Ao comply...

 
Cas

—— drecords. (oe. 10) ) wre
(ae the cee i eat Eels aah tees in Hf
lee the discoverable. materialand + \ _tn_that
—— Iowrts ® ‘Scheduling Order” he followed, Cece o aitleebanen Ss
[On June 26> 2020) a “Hocney Dow browski_res omded_to tha etlec.
 [Thereb. show ng -he was wellawave of thr £ es

| the. pe appeosching des He. {see ofloclment y

On. June. Ma d Apia, the Plaintiff Type aa, 0p (ving with this _

P 2:18-cv-00522-JLB-MRM Document 91 Filed 07/22/20 Page 2 of 3 PagelD 289

with the discovery 1 CO sisting of Admissions, Inteceogatories

and Production df Documents and any othev relies His Cates
deems proper: _

CERTIFICATE OF COMPLIANCE _ -

“onttatttn en

 

 

 

 

 

 

 

Co th O dev Consen: acd on Mew hal he nan
: / w ied gnsentllfelegses opti doe

Hee was another, Go od faith wequest

 

 

 

 

 

 

 

 

 

 

ested matecial avd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
\u Case 2:18-cv-00522-JLB-MRM Document 91 Filed 07/22/20 Page 3 of 3 PagelD 290

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that I placed a true and correct copy of the Request
For Court Order in the hands of an institutional official of Moore Haven
Correctional Facility for mailing via U.S. Postal Mail, postage prepaid to:

*UNITED STATES DISTRICT COURT *Chimpoulis & Hunter Attorneys

MIDDLE DISTRICT OF FLORIDA 150 South Pine Island Road
Office of the Clerk Suite 510

Room 2-194 United States Courthouse Plantation, FL 33324

and Federal Building

2110 First Street

Fort Meyers, FL 33901

on this | Hf ota 2020.

We Submitted, |

DC # 138254

Moore Haven Correctional Facility
P.O. Box 719001

Moore Haven, Florida 33471.
